UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-02612 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-0404410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , LUFKIN, TEXAS (Address of principal executive offices) (Zip Code) (936) 634-2211 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x There were 33,868,066 shares of Common Stock, $1.00 par value per share, outstanding as of May 7, 2013. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Thousands of dollars, except share and per share data) March 31, December 31, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Income tax receivable Inventories Deferred income tax assets Other current assets Total current assets Property, plant and equipment, net Goodwill Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Current portion of long-term debt Accrued liabilities: Payroll and benefits Warranty expenses Taxes payable Other Total current liabilities Long-term debt Deferred income tax liabilities Postretirement benefits Pension benefits Other liabilities Commitments and contingencies (Note 13) Shareholders' equity: Common stock, $1.00 par value per share; 120,000,000 shares authorized; 35,414,181 and 35,383,999 shares issuedrespectively Capital in excess of par Retained earnings Treasury stock, 1,815,648 and 1,815,648 shares, respectively, at cost ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 2 LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands of dollars, except per share and share data) Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Acquisition expenses - Operating income Interest income 31 Interest expense ) ) Other income (expense), net ) Earnings before income tax provision Income tax provision Net earnings $ $ Net earnings per share: Basic $ $ Diluted $ $ Dividends per share $ $ See notes to condensed consolidated financial statements. 3 LUFKIN INDUSTRIES, INC. STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (UNAUDITED) (In thousands of dollars) Three Months Ended March 31, Net earnings $ $ Other comprehensive (loss) income Foreign currency translation adjustments ) Pension and other postretirement benefits reclassified from accumulated other comprehensive income Income tax expense related to pension and postretirement plans ) ) Total other comprehensive (loss) income ) Total comprehensive income $ $ See notes to condensed consolidated financial statements. 4 LUFKIN INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of dollars) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided by operating activities: Depreciation and amortization Provision forlosses on receivables 20 LIFO expense Deferred income tax benefit ) ) Excess tax benefit from share-based compensation ) ) Share-based compensation expense Pension expense Postretirement obligation ) 71 (Gain) on disposition of property, plant and equipment ) ) Changes in: Receivables, net ) ) Income tax receivable 13 70 Inventories ) ) Other current assets ) ) Accounts payable ) Accrued liabilities ) Net cash provided by operating activities Cash flows from investing activites: Additions to property, plant and equipment (net of incentives) ) ) Proceeds from disposition of property, plant and equipment Increase (decrease) in other assets 86 ) Acquisition of other companies - ) Net cash used in investing activities ) ) Cash flows from financing activites: Payments of notes payable ) ) Dividends paid ) ) Excess tax benefit from share-based compensation Proceeds from exercise of stock options Proceeds from equity offering - Net cash (used in)provided byfinancing activities ) Effect of translation on cash and cash equivalents ) Net (decrease)increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Lufkin Industries, Inc. and its consolidated subsidiaries (the “Company”) and have been prepared pursuant to the rules and regulations for interim financial statements of the Securities and Exchange Commission. Certain information in the notes to the consolidated financial statements normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to these rules and regulations for interim financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals unless specified, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods included in this report have been included. For further information, including a summary of major accounting policies, refer to the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The results of operations for the three months ended March 31, 2013, are not necessarily indicative of the results that may be expected for the full fiscal year. Certain amounts in the Other Accrued Current Liabilities footnote (Note 10) for the prior period have been reclassified to conform to the current presentation. The Company’s financial instruments include cash, accounts receivable, accounts payable, and debt obligations. The book value of cash, accounts receivable, short-term debt and accounts payable are considered to be representative of their fair market value because of the short maturity of these instruments. The Company’s accounts receivable do not have an unusual credit risk or concentration risk. 2.Agreement and Plan of Merger On April 5, 2013, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with General Electric Company, a New York corporation (“GE”), and Red Acquisition, Inc., a Texas corporation and a wholly owned subsidiary of GE (“Merger Sub”). Upon the terms and subject to the conditions set forth in the Merger Agreement, Merger Sub will merge with the Company (the “Merger”), with the Company continuing its existence under Texas law as the surviving entity in the Merger. Upon the completion of the Merger, the Company will be a wholly owned subsidiary of GE. The boards of directors of the Company, GE and Merger Sub have approved the Merger Agreement, and the board of directors of the Company has agreed to submit the Merger Agreement to a vote of the Company’s shareholders and to recommend that the Company’s shareholders approve the Merger Agreement. At the effective time of the Merger (the “Effective Time”), each share of common stock of the Company (“Common Stock”) issued and outstanding as of immediately prior to the Effective Time (excluding any shares of Common Stock held by GE or Merger Sub, any shares of Common Stock held by the Company in treasury or by any direct or indirect wholly owned subsidiary of the Company and any shares of Common Stock belonging to a shareholder exercising his or her rights of dissent and appraisal) will be converted into the right to receive $88.50 per share in cash, without interest (the “Merger Consideration”). Each share of restricted Common Stock that is outstanding immediately prior to the Effective Time will, as of the Effective Time, vest in full, the restrictions with respect thereto will lapse and each share of restricted Common Stock will be deemed issued and outstanding immediately prior to the Effective Time and will be converted into the right to receive the Merger Consideration. At the Effective Time, each option to purchase shares of Common Stock (each, a “Company Option”) that is outstanding immediately prior to the Effective Time (whether or not then vested or exercisable) will be cancelled and terminated and converted at the Effective Time into the right to receive a cash amount equal to the Option Consideration for each share of Common Stock then subject to the Company Option. “Option Consideration” means, with respect to any share of Common Stock issuable under each Company Option, an amount equal to the excess, if any, of (i) the Merger Consideration over (ii) the exercise price payable in respect of such share of Company Common Stock issuable under the Company Option. 6 The Company has agreed, subject to certain exceptions with respect to unsolicited proposals, not to directly or indirectly solicit competing acquisition proposals, or provide confidential information in connection therewith. The board of directors of the Company may, subject to certain conditions, change its recommendation in favor of the approval of the Merger Agreement if, (i) in connection with the receipt of an unsolicited alternative proposal, it determines in good faith, after consultation with its financial advisors and outside counsel, that the failure to effect such a change in recommendation would be reasonably likely to be inconsistent with its fiduciary duties or (ii) in connection with a material event or circumstance that arises or occurs after the date of the Merger Agreement, or a material consequence relating to an event or circumstance existing on or before the date of the Merger Agreement, that was in either case not, prior to the date of the Merger Agreement, known by the board of directors of the Company, it determines in good faith, after consultation with its financial advisors and outside counsel, that the failure to effect such a change in recommendation would be reasonably likely to be inconsistent with its fiduciary duties, in each case, after providing notice thereof to GE and allowing GE the opportunity to modify the Merger Agreement in a manner such that the board of directors of the Company no longer concludes that the failure to effect such a change in recommendation would be reasonably likely to be inconsistent with its fiduciary duties. The completion of the Merger is subject to satisfaction or waiver of customary closing conditions, including, among others: (i) approval of the Merger Agreement by holders of two-thirds of the Company’s outstanding shares of common stock; (ii) expiration or termination of any waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amendedand the making and receipt of applicable filings and approvals under foreign antitrust laws that are required to be made or obtained; (iii) there being no law or injunction prohibiting the consummation of the Merger and there being no action or litigation instituted or threatened in writing by any governmental authority that would or would be reasonably likely to prevent the consummation of the Merge or make the Merger illegal; (iv) subject to specified materiality standards, the accuracy of the representations and warranties of the Company and GE contained in the Merger Agreement; (v) compliance by the Company, GE and Merger Sub in all material respects with their respective obligations contained in the Merger Agreement; (vi) the absence of any changes or events that have had or would reasonably be expected to have a material adverse effect on the Company, and (vii) there being no investigation or litigation that shall be pending or threatened in writing by a governmental authority which would be reasonably likely to impose limitations on the ability of GE to effectively exercise full rights of ownership of the Company or result in a material governmental damages or a governmental investigation reasonably expected to result in significant criminal or civil sanctions. The Merger Agreement contains customary representations and warranties of the Company and GE. The Merger Agreement also contains customary covenants and agreements, including covenants and agreements relating to (i) the conduct of the Company’s business between the date of the signing of the Merger Agreement and the closing date of the Merger and (ii) the efforts of the parties to cause the Merger to be completed. The Merger Agreement contains certain termination rights for both the Company and GE. The Merger Agreement further provides that, upon termination of the Merger Agreement, under certain circumstances, the Company will be required to pay GE a termination fee equal to $95,000,000 (or $47,000,000 in the event that the Merger Agreement had been terminated in specified circumstances on or prior to May 5, 2013). For additional information about the Merger, please see our Current Report on Form 8-K, filed with the SEC on April 8, 2013, and the Merger Agreement, which is attached as Exhibit 2.1 thereto and other filings with the SEC related to the Merger. 3.Correction of Accounting Error During the first quarter of 2013, the Company identified an error in the intra-company elimination and purchase price allocation of Quinn’s Oilfield Supply Ltd. for the year ended December 31, 2012 in which goodwill was overstated by $9.2 million and accounts receivable and accounts payable were understated by $16.6 million and $7.4 million, respectively.In accordance with Accounting Standards Codification (ASC) Topic 250, Accounting for Changes and Error Corrections, the Company evaluated the materiality of the error from a qualitative and quantitative perspective and concluded that the error was not material to the respective balances at December 31, 2012.Further, the error had no impact on the results of operations or total cash flows from operating activities for the year ended December 31, 2012.Accordingly, the Company corrected the goodwill, accounts receivable, and accounts payable balances in the first quarter of 2013. 7 4. Recently Issued Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2013-02, Other Comprehensive Income (Topic 220):Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income – (“ASU 2013-02”),which requires the Company to provide additional information about reclassifications out of accumulated other comprehensive income. The topic requires the Company to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. generally accepted accounting principles (GAAP) to be reclassified in its entirety to net income.For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, the Company is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts.ASU 2013-02 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2012, with early application permitted.The Company adopted ASU 2013-02 on January 1, 2013.The adoption of ASU 2013-02 did not have a material impact on accumulated other comprehensive income. Management believes the impact of other recently issued standards, which are not yet effective, will not have a material impact on the Company’s consolidated financial statements upon adoption. 5. Acquisitions Datac/RealFlex On January 19, 2012, the Company completed the acquisition of Datac Instrumentation Limited (“Datac”) and RealFlex Technologies Limited (“Realflex”).Datac, based in Dublin, Ireland, is a solutions company serving the oil and gas, power, water and waste water, and transportation and marine industries that provides systems integration for supervisory control and data acquisition (“SCADA”).RealFlex, also based in Dublin, provides real-time software packages for SCADA and process control applications. In connection with the Datac acquisition, the Company identified uncertain tax liabilities of the target company related to previous tax years.As a result, the Company entered into an agreement whereby the former owners funded an escrow account for $5.5 million dollars.In accordance with ASC 805, Business Combinations, the Company has identified an indemnification asset resulting from this agreement. The Datac and Realflex preliminary purchase price allocation has been finalized in the first quarter of 2013.The final valuation for Datac and Realflex did not result in material changes to the preliminary allocations. Zenith On February 29, 2012, the Company completed the acquisition of Zenith Oilfield Technology Ltd (“Zenith”).Zenith, based in Aberdeen, Scotland, is an international provider of innovative technology and products for the monitoring and analysis of down-hole data and related completion products for the oilfield artificial lift market. The Zenith preliminary purchase price allocation was finalized in the first quarter of 2013.The final valuation for Zenith did not result in material changes to the preliminary allocations. Other During 2012, the Company also acquired the assets of two businesses for aggregate consideration of $3.3 million.The two acquisitions were included in the Company’s consolidated financial statements for the periods subsequent to the acquisitions.There have been no adjustments to the preliminary purchase allocations. Supplemental Pro Forma Data Proforma information for the Datac, Realflex, Zenith and other acquisitions are not material. 8 6. Receivables The following is a summary of the Company’s receivable balances (in thousands of dollars): March 31, December 31, Accounts receivable $ $ Notes receivable 63 - Other receivables Gross receivables Allowance for doubtful accounts receivable ) ) Net receivables $ $ Bad debt expense related to receivables for the three months ended March 31, 2013 and 2012 was $1.1 million and negligible, respectively. 7. Inventories Inventories used in determining cost of sales were as follows (in thousands of dollars): March 31, December 31, Gross inventories at FIFO: Finished goods $ $ Work in progress Raw materials & component parts Maintenance, tooling & supplies Total gross inventories at FIFO Less reserves: LIFO Valuation Total inventories as reported $ $ Gross inventories on a first in, first out (“FIFO”) basis before adjustments for reserves shown above that were accounted for on a last in, first out (“LIFO”) basis were $128.7 million and $120.7 million at March 31, 2013 and December 31, 2012, respectively. 9 8. Property, Plant & Equipment The following is a summary of the Company's property, plant and equipment balances (in thousands of dollars): March 31, December 31, Land $ $ Land improvements Buildings Machinery and equipment Furniture and fixtures Computer equipment and software Construction in progress Total property, plant and equipment Less accumulated depreciation ) ) Total property, plant and equipment, net $ $ Depreciation expense related to property, plant and equipment was $7.8 million and $7.2 million for the three months ended March 31, 2013 and 2012, respectively. For the three months ended March 31, 2013 $7.8 million in capital expenditures were included in accounts payables on the Condensed Consolidated Statements of Cash Flows. The Romanian Government granted an economic incentive to the Company for the construction of its Romanian facility, which was ongoing at March 31, 2013.This incentive is subject to employment requirements the Company must maintain for five years. For the three months ended March 31, 2013 and 2012 capital expenditures were reduced by $2.9 million and $0.0 million in the additions to property, plant, and equipment on the Condensed Consolidated Statements of Cash Flows as a result of incentives received from the government. 10 9. Goodwill and Intangible Assets Goodwill The changes in the carrying amount of goodwill during the three months ended March 31, 2013, are as follows (in thousands of dollars): Power Oil Field Transmission Total Balance as of December 31, 2012 $ $ $ Correction of error ) - ) Adjustments for prior year acquisitions 26 - 26 Foreign currency translation ) ) ) Balance as of March 31, 2013 $ $ $ Intangible Assets The Company amortizes identifiable intangible assets on a straight-line basis over the periods expected to be benefited.All of the below intangible assets relate to acquisitions since 2009.The components of these intangible assets are as follows (in thousands of dollars): Weighted March 31, 2013 Average Gross Amortization Carrying Accumulated Period Amount Amortization Net (years) Non-compete agreements and trademarks $ $ $ Customer relationships and contracts $ $ $ Weighted December 31, 2012 Average Gross Amortization Carrying Accumulated Period Amount Amortization Net (years) Non-compete agreements and trademarks $ $ $ Customer relationships and contracts $ $ $ Amortization expense of intangible assets was approximately $3.8 million and $3.1 million for the three months ended March 31, 2013 and 2012, respectively.Expected amortization for the remainder of the fiscal year ending December 31, 2013 is $11.2 million.Expected amortization expense by year is (in thousands of dollars): For the year ended December 31, 2014 $ For the year ended December 31, 2015 For the year ended December 31, 2016 For the year ended December 31, 2017 For the year ended December 31, 2018 Thereafter 11 10. Other Current Accrued Liabilities The following is a summary of the Company's other current accrued liabilities balances (in thousands of dollars): March 31, December 31, Customer prepayments $ $ Deferred compensation & benefit plans Acquisition hold back and royalty consideration Accrued interest Accrued freight Other accrued liabilities Total other current accrued liabilities $ $ 11. Debt The following is a summary of the Company's outstanding debt balances (in thousands of dollars): March 31, December 31, Long-term notes payable $ $ Less current portion of long-term debt ) ) Long-term debt $ $ Scheduled maturities of long-term debt in future years as of March 31, 2013 are as follows (in thousands of dollars): $ Total $ The Company executed a five year secured credit facility in November 2011 with a group of lenders (the “Bank Facility”) consisting of a revolving line of credit that provides for up to $175.0 million of aggregate borrowing and an amortizing $350.0 million term loan. Under the Bank Facility the Company has granted a first priority lien on, security interest in and collateral assignment of substantially all of its assets.The Bank Facility matures on November 30, 2016. Borrowings under the Bank Facility bear interest, at the Company’s option, at either (A) the highest of (i) the Prime Rate, (ii) the Federal Funds Effective Rate plus 0.5%, and (iii) the Adjusted LIBO Rate for an Interest Period of one month plus 1.0%, in each case plus an Applicable Margin based on the Company’s Leverage Ratio or (B) the interest rate equal to (i) the rate for US dollar deposits in the London interbank market for the applicable Interest Period multiplied by (ii) the Statutory Reserve Rate, plus (iii) the Applicable Margin. Throughout the term of the Bank Facility, the Company pays an Unused Commitment Fee which ranges from 0.25 percent to 0.50 percent based on the Company’s Leverage Ratio. As of March 31, 2013, $295.1 million of the term loan and $25.0 million of the revolving line of credit were outstanding.Additionally, there were $11.2 million in letters of credit outstanding against the revolving credit facility. As of March 31, 2013 the interest rate was 2.75% on the Bank Facility and the Company paid $2.1 million of interest expense in the quarter ended March 31, 2013. The carrying value of debt is not materially different from its fair value.The Company was in compliance with all financial covenants under the Bank Facility as of March 31, 2013 and had borrowing capacity of $138.8 million under the revolving line of credit. 12 Although the consummation of the Merger would result in an event of default under the Company’s Bank Facility, giving the lenders thereunder the right to accelerate all indebtedness outstanding thereunder, the Company and GE intend to repay amounts outstanding thereunder and terminate the Bank Facility contemporaneously with the closing of the Merger. 12. Retirement Benefits The Company has a qualified noncontributory pension plan covering substantially all U.S. employees. The benefits provided by this plan are measured by length of service, compensation and other factors, and are currently funded by a trust established under the plan. Funding of retirement costs for the plan complies with the minimum funding requirements specified by the Employee Retirement Income Security Act of 1974, as amended, and the Internal Revenue Code of 1986, as amended.As of December 31, 2011, the qualified noncontributory pension plan was closed to new participants.In addition, the Company has two unfunded non-qualified deferred compensation pension plans for certain U.S. employees. The Retirement Plan Restoration Plan for Salaried Employees of Lufkin Industries, Inc. (the “Pension Restoration Plan”) provides supplemental retirement benefits. The benefit is based on the same benefit formula as the qualified pension plan except that it does not limit the amount of a participant's compensation or maximum benefit. The Lufkin Industries, Inc. Supplemental Executive Retirement Plan (the “SERP”) credits an individual with 0.5 years of service for each year of service credited under the qualified plan. The benefits calculated under the Pension Restoration Plan and the SERP are offset by the participant's benefit payable under the qualified pension plan. The liabilities for the non-qualified deferred compensation pensions plans are included in “Other current accrued liabilities” and “Other liabilities” in the Consolidated Balance Sheet. The Company is also required by the French government to provide a lump sum benefit payable upon retirement to its French employees.A dedicated insurance policy is in place that can reimburse the Company for these retirement payments. The Company sponsors two postretirement welfare plans that cover both salaried and hourly employees. One plan provides medical benefits, and the other plan provides life insurance benefits. Both plans are contributory, with retiree contributions adjusted periodically. The Company accrues the estimated costs of the plans over the employee’s service periods. The Company's postretirement health care plan is unfunded. For measurement purposes, the submitted claims medical trend was assumed to be 9.25% in 1997. Thereafter, the Company’s obligation is fixed at the amount of the Company’s contribution for 1997. The Company also has qualified defined contribution retirement plans covering substantially all of its U.S. employees and certain Canadian employees. For U.S. salaried employees, the Company makes contributions of 75% of employee contributions up to a maximum employee contribution of 6% of employee earnings. For U.S. hourly employees, the Company made contributions of 75% of employee contributions from January 1, 2011 through September 30, 2011 and then 100% of employee contributions thereafter up to a maximum employee contribution of 6% of employee earnings.The plan was amended to include the change for U.S. hourly employees on October 1, 2011.Employees may contribute up to an additional 18% (in 1% increments), which is not subject to matching by the Company. For Canadian employees, the Company makes contributions of 3%-8% of an employee’s salary with no individual employee matching required. All obligations of the Company are funded through March 31, 2013. In addition, the Company provides an unfunded non-qualified deferred compensation defined contribution plan (the Thrift Plan Restoration Plan for Salaried Employees of Lufkin Industries, Inc., or the “Thrift Restoration Plan”) for certain U.S. employees. The Company’s and individual’s contributions are based on the same formula as the qualified contribution plan except that it does not limit the amount of a participant’s compensation or maximum benefit. The contribution calculated under the Thrift Restoration Plan is offset by the Company’s and participant’s contributions under the qualified defined contribution plan. The Company’s expense for these plans totaled $3.2 million and $3.3 million in the three months ended March 31, 2013 and 2012, respectively.The liability for the Thrift Restoration Plan is included in “Other current accrued liabilities” in the Consolidated Balance Sheet. Components of Net Periodic Benefit Cost (in thousands of dollars) Pension Benefits Other Benefits Three Months Ended March 31, Service cost $ $ $
